Title: To Alexander Hamilton from James McHenry, 12 May 1800
From: McHenry, James
To: Hamilton, Alexander


Philadelphia12 May 1800.
Dear Sir.
Mr. Pusy I presume is known to you by an introduction from the Marquis de la Fayette, of course he needs none from me.
I mention him to you for the purpose only of bringing him to your recollection. He is in my opinion the best informed and best instructed Engineer in the U.S. and highly qualified, by his attainments and actual experience to give the soundest ideas relative to the most proper works for the defence of the Harbour of New York. I advise you to think of him. I shall retire on or perhaps a little before the 1st of June from office, and do not intend to take any agency in the fortifications of which I have informed Mr. Jay.
I am Dr. Sir yours sincerely
James McHenry
Majr Gen Hamilton.
 